DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
 Receipt of Applicant’s remarks, amended claims, and terminal disclaimers filed on July 26, 2021 is acknowledged. Claims 1-20 are pending in this application. Claims 1 and 16 have been amended. No claims are cancelled. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 11 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention in view of Applicant’s amendments to the claims to clarify the kit components and the preparation of the liquid preparation. 
Double Patenting
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,637,573 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Giampapa (U.S. Patent Application Pub. No. 2004/0001817 published on 01/01/2004; of record).
Giampapa teaches a method of treating a variety of diseases and conditions in a human (i.e., a mammal) associated with aging comprising orally administering daily a nutritional supplement composition (Abstract and para [0021]-[0027]) wherein the composition comprises simultaneously administering effective amounts of N-acetyl-L-cysteine (para [0416]), selenomethionine (para [0385]), and melatonin (para [0407]) (“Night composition” at para [0365]-[0422] and “third nutritional supplement composition” at claim 30) (i.e., a medical product consisting of N-acetyl-L-cysteine, selenomethionine, and melatonin).
Although Giampapa teaches a method of treatment by administering a composition comprising the same actives as recited in the claimed invention, the prior art combination does not teach or suggest limiting the specific active agents such that the composition consists of excipient(s) (i.e., non-active components) and the three actives recited in the claims.  Even if, by experimentation, one of ordinary skill in the art would pick and choose the combination recited in the claims and exclude the other disclosed actives, there is evidence of unexpected results that outweighs the establishment of obviousness based on the synergism of the combination of the three .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615